United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., claiming as widow of R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sacramento, CA, Employer
__________________________________________
Appearances:
Tiffany P. Jordan, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-695
Issued: September 15, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On January 26, 2011 appellant, through her representative, filed a timely appeal of a
September 20, 2010 Office of Workers’ Compensation Programs’ (OWCP) decision. The Board
docketed the appeal as No. 11-695. By its September 20, 2010 decision, an OWCP hearing
representative affirmed the denial of an April 22, 2010 OWCP decision denying compensation
for death benefits. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
The Board has duly considered the matter and notes that in the case of William A.
Couch, the Board held that, when adjudicating a claim, OWCP is obligated to consider all
evidence properly submitted by a claimant and received by OWCP before the final decision is
issued. In the present case, OWCP received a July 22, 2009 “death summary” report from
Dr. Jaswinder Grover, Board-certified in orthopedic surgery, who performed an anterior C3-7
fusion procedure on the employee on June 3, 2009. The surgery had been approved by OWCP to
ameliorate the accepted conditions of herniated nucleus pulposus at C5-6 and C6-7 and cervical
degenerative disc disease at C3-4 and C4-5. Dr. Grover’s July 22, 2009 report summarized the
circumstances surrounding the employee’s June 3, 2009 surgery and postoperative death on
June 4, 2009. He stated that the employee had been initially transferred to the hospital recovery
2

1

5 U.S.C. § 8101 et seq.

2

41 ECAB 548 (1990).

room in stable condition following surgery; shortly thereafter, however, after being transferred to
the intensive care unit, he developed acute pulmonary distress and went into cardiopulmonary
arrest. The employee died early the following morning and Dr. Grover returned to the hospital to
review the situation.
In its April 22 and September 20, 2010 decisions, OWCP noted that the employee
underwent OWCP-approved cervical fusion surgery on June 3, 2009. It stated that it had
received a copy of the June 9, 2009 death certificate and autopsy reports dated June 15 and
August 21, 2009 but that it had received no additional evidence. While OWCP is not required to
list every piece of evidence submitted to the record, the record is clear that the reports from
Dr. Grover dated June 3 and July 22, 2009 which pertained to his surgery and death were not
reviewed, as OWCP specifically stated in its decisions that no additional evidence was received.
It appears that OWCP in its April 22 and September 20, 2010 decisions did not review
the June 3 and July 22, 2009 reports from Dr. Grover, as no reference was made to this evidence
in the decision. For this reason, the case will be remanded to OWCP to enable it to properly
consider all the evidence of record. Following such further development as OWCP deems
necessary, it shall issue an appropriate decision on the merits.
IT IS HEREBY ORDERED THAT the September 20, 2010 decision of the Office of
Workers’ Compensation Programs is set aside; the case record is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: September 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

